STATE OF MICHIGAN

                             COURT OF APPEALS



APOSTOLOS PAUL MARGARIS,                                              FOR PUBLICATION
                                                                      May 3, 2018
               Plaintiff-Appellant,                                   9:00 a.m.

v                                                                     No. 337771
                                                                      Genesee Circuit Court
GENESEE COUNTY, CHRISTOPHER                                           LC No. 15-105802-CZ
SWANSON, and SHERIFF ROBERT PICKELL,

               Defendants-Appellees,

and

STARLITE DINER, INC., and KOSTA POPOFF,

               Defendants.



Before: SERVITTO, P.J., and MARKEY and O’CONNELL, JJ.

PER CURIAM.

        Plaintiff appeals by right the trial court’s grant of summary disposition in favor of
defendants, Genesee County, Sheriff Robert Pickell, and Undersheriff Christopher Swanson,
pursuant to MCR 2.116(C)(7) (claim barred by immunity), MCR 2.116(C)(8) (failure to state a
claim), and MCR 2.116(C)(10) (no genuine issue of material fact). The trial court ruled that
governmental immunity applied because Pickell was acting in his capacity as the sheriff at all
times, and Swanson was acting within the bounds of his authority. The trial court further
concluded that defendant Kosta Popoff, owner of the Starlite Diner, Inc., was a victim under the
circumstances and acted with good character in trying to resolve a conflict.1 We affirm.




1
  Although the trial court granted summary disposition to defendants Starlite and Popoff pursuant
to MCR 2.116(C)(8) (failure to state a claim), and MCR 2.116(C)(10) (no genuine issue of
material fact), the parties had stipulated to dismiss the claims against Popoff and Starlite after the
motion hearing and before the trial court’s opinion and order was entered.


                                                 -1-
        Plaintiff was the owner of another restaurant. An employee at Starlite informed Popoff
that one of plaintiff’s intermittent employees, Mike Jacques, who used to work for Starlite, was
stealing meat from Starlite and selling it to plaintiff. Popoff informed Pickell. Pickell’s
department investigated and performed a sting operation in which plaintiff purchased three boxes
of meat that were supplied to Jacques by Popoff. After plaintiff’s arrest, Swanson facilitated an
agreement for plaintiff to pay $1,800 in restitution, and the case would not be prosecuted.
Plaintiff filed claims alleging that defendants committed fraud by misrepresenting facts in order
to extort money from plaintiff and for intentional infliction of emotional distress, conversion,
discrimination, harassment, and civil conspiracy.

       Plaintiff argues on appeal that the trial court erred by granting summary disposition
pursuant to MCR 2.116(C)(7) because Pickell’s actions were not within the scope of his
executive authority, and Swanson acted in bad faith. We disagree.

        This Court reviews de novo the applicability of governmental immunity as a question of
law. Herman v Detroit, 261 Mich. App. 141, 143; 680 NW2d 71 (2004). In reviewing a motion
for summary disposition based on immunity, MCR 2.116(C)(7), this Court considers the
affidavits, depositions, admissions, and other documentary evidence to determine whether
movant is entitled to immunity as a matter of law. Tarlea v Crabtree, 263 Mich. App. 80, 87; 687
NW2d 333 (2004). The evidence is viewed in a “light most favorable to the nonmoving party,”
and “all legitimate inferences in favor of the nonmoving party” are drawn. Jackson v Saginaw
Co, 458 Mich. 141, 142; 580 NW2d 870 (1998).

       Governmental immunity from tort liability is governed by the operation of MCL
691.1407. Under § 7, immunity is broadly interpreted, and exceptions to it are narrowly
construed. Frohriep v Flanagan, 275 Mich. App. 456, 468; 739 NW2d 645 (2007), rev’d in part
on other grounds 480 Mich. 962 (2007). Governmental immunity is a characteristic of
government, and plaintiffs bringing suit against the government must plead to avoid the
government’s immunity. Odom v Wayne Co, 482 Mich. 459, 478-479; 760 NW2d 217 (2008).

                                      I. SHERIFF PICKELL

        When a defendant invokes individual governmental immunity, the court must first
determine whether the individual is entitled to absolute immunity as a high level executive
official under MCL 691.1407(5). High level executive officials “may qualify for absolute
immunity because they have broad-based jurisdiction or extensive authority similar to that of a
judge or legislator.” Harrison v Director of Dep’t of Corrections, 194 Mich. App. 446, 451; 487
NW2d 799 (1992). To benefit from the immunity granted to highly ranked officials, an
individual must be a judge, a legislator, or the highest executive official in the level of
government in which he is employed. See Eichhorn v Lamphere School Dist, 166 Mich. App.
527, 538; 421 NW2d 230 (1988). Here, Pickell was the sheriff of Genesee County. A county
sheriff is entitled to high-level governmental immunity. See Bennett v Detroit Police Chief, 274
Mich. App. 307, 313-314; 732 NW2d 164 (2006) (concluding that the chief of police was entitled
to governmental immunity). The sheriff is the highest elected official and executive officer of
the county’s law enforcement. See Const 1963, art 7, § 4. Because the allegations against
Pickell involved his acting in his capacity as sheriff, he is entitled to absolute immunity if he was
acting within the scope of his executive authority.

                                                -2-
        Whether the highest executive official of local government was acting within his
authority depends on a number of factors, including the “nature of the specific acts,” the
“position held by the official,” the “local law defining the official’s authority,” and the “structure
and allocation of powers in the particular level of government.” Bennett, 274 Mich. App. at 312
(citation omitted). Here, plaintiff argues that Pickell was not acting within his authority because
he was acting as a debt collector for a private citizen and his political supporter, Popoff, rather
than serving a law enforcement function. But there was no evidence of an intentional transaction
between Popoff and plaintiff for which plaintiff incurred a debt to be collected.

         MCL 51.76(2)(b) provides that the sheriff is responsible in part for “[e]nforcing the
criminal laws of this state, violations of which are observed by or brought to the attention of the
sheriff's department while providing the patrolling and monitoring required by this subsection.”
Here, Pickell was dining at the restaurant belonging to his friend and political supporter, Popoff,
when Popoff informed him that he learned that an ex-employee had been selling plaintiff meat
stolen from his restaurant. Pickell directed Swanson to investigate. He did so by interviewing
those involved and by the sheriff’s department initiating an undercover operation where Jacques
sold meat from Popoff to plaintiff.2 Plaintiff was arrested after buying the meat from Jacques.
The investigating officer, William Lanning, spoke to the assistant prosecutor, Timothy Bograkos,
to request an arrest warrant, and Bograkos spoke to the county prosecutor, David Leyton. Pickell
and Swanson met with Leyton to request resolution of the case through restitution instead of
prosecution, as Popoff favored restitution. Swanson met with plaintiff, and they reached an
agreement in which plaintiff paid $1,800 to Popoff, and Popoff would not seek prosecution.

        Thus, Pickell’s activities of receiving information about a theft crime, conducting an
investigation, suggesting restitution rather than prosecution, and authorizing Swanson to speak
with plaintiff about restitution were in the framework of investigating crimes and enforcing the
law in Genesee County, all of which were his responsibilities as sheriff. Because Pickell was
acting in the scope of his executive authority as sheriff, he was entitled to immunity.

        Plaintiff argues that the sheriff’s department was collecting a debt from plaintiff, and debt
collection was not within the executive authority of Pickell. Pickell characterized the resolution
of the matter as plaintiff’s paying restitution for a wrongdoing, not satisfying a debt for money
owed. The sheriff’s department had experience at resolving complaints through restitution
whether through its consumer’s protection bureau for consumer issues or after investigating
criminal matters. Pickell believed that it was the right of the sheriff to attempt to settle a dispute
and perhaps avoid prosecution. Leyton believed that it was proper for the victim of a crime to
settle the case through restitution and that Swanson had assisted with resolving other cases
similarly. Bograkos said it was common to resolve a case such as this with restitution. Popoff
said that after the sheriff’s department asked him about resolving the situation, his attorney told
him that the police frequently used a civil remedy to work out a complaint. Popoff recalled that
the local police previously worked out restitution, rather than prosecution, for a person who



2
  According to Swanson, Jacques admitting he stole steaks from Starlite and sold 10 boxes of
them to plaintiff more than four times.


                                                 -3-
vandalized his restaurant. Popoff said that he did not wish to harm plaintiff or his business, but
he did wish to receive restitution for the meat that was stolen.

        Plaintiff argues that the money that plaintiff paid could not have been restitution because
Pickell and Swanson knew that plaintiff was not going to be prosecuted before plaintiff agreed to
pay the money. Plaintiff states that Pickell and Swanson knew that plaintiff was not going to be
prosecuted because former County Commissioner Jamie Curtis stated that she heard Leyton
report that he told Pickell and Swanson that he would not prosecute plaintiff because the case
involved only the theft of $75 worth of meat, a misdemeanor.

        Other facts of record, however, provide more insight into the comments Curtis heard.
Leyton did not recall a conversation about the value of the meat or whether the crime was a
misdemeanor, and he did not recall discussing the case with Curtis. The Curtis affidavit also
states that she heard Leyton say that he did not know about prosecuting plaintiff because he
knew both plaintiff and Popoff. Leyton said that Bograkos informed him that a warrant was
requested stemming from plaintiff’s buying stolen meat, and Leyton said that the case would
have to be transferred to another agency if it were prosecuted because he knew plaintiff and
Popoff. Similarly, Bograkos said Lanning presented the case to him for warrant review, and he
spoke to Leyton, who requested a dollar amount of the meat involved so that he could determine
which agency to refer the case to because he was going to have to recuse his office. Bograkos
believed that there was probable cause to authorize a warrant before the case was resolved.

         Pickell reported that Popoff told him that he had common friends with plaintiff because
he was Greek and did not wish to see plaintiff’s business harmed by a prosecution.
Consequently, Pickell thought it was appropriate to treat the situation like a consumer protection
matter so Popoff could get his money back. Pickell and Swanson reported that they met with
Leyton, who approved the reimbursement remedy rather than prosecution. Leyton said that he
met with Pickell and Swanson, who wished to refer the case to the consumer protection division,
which Leyton approved. Thus, the evidence, considered in a light most favorable to plaintiff,
indicated that plaintiff’s prosecution was deferred in an attempt to resolve the situation through
restitution.

        The Sheriff’s Department report stated that plaintiff had been arrested for larceny and
receiving and concealing stolen property but that plaintiff and Popoff agreed to a $1,800
settlement and a promise not to pursue criminal or civil action. After the agreement was reached,
Bograkos denied the warrant because the case had been resolved. The warrant request stated that
a warrant was denied by the prosecutor because the “parties have resolved their differences and
reached a restitution agreement.” There was no evidence that prosecution had been dismissed as
a possibility before the situation was resolved through the settlement.

        Plaintiff also argues that he could not have been guilty of a crime because he did not
know the meat was stolen. Plaintiff reported that Jacques told him on a previous occasion that
the meat was from his friend at Cisco Foods. He further stated that he did not know where the
meat was from that he purchased the day he was arrested because he did not look at the boxes,
which had Starlite mailing labels on them, before he put them in the freezer. The trial court
acknowledged that it was possible that plaintiff did not know the meat was stolen. However,
plaintiff reported that he and his wife discussed that Jacques used to work at Starlite and that he

                                                -4-
agreed with his wife that the meat could have been taken from Starlite. Plaintiff explained that
his wife attempted to call Starlite to discuss the matter, but she was unable to speak with Popoff.
Plaintiff testified that he apologized to Lanning for having purchased stolen meat and that he
made a big mistake. Swanson reported that Jacques said “enjoy the Starlite special” after selling
the stolen meat to plaintiff. Notably, rather than undergo prosecution and allow a jury to
determine whether plaintiff knew he was buying stolen meat, plaintiff agreed to pay an amount
of restitution. Considering the evidence in a light that favors plaintiff, we agree it was possible
for a jury to determine that plaintiff had committed a crime had plaintiff chosen to decline
restitution.

        Plaintiff argues that the value of the meat was only $75, so plaintiff’s payment of $1,800
was too excessive to be considered restitution for an amount that would have been a
misdemeanor. But the actual value of the meat that had been stolen from Popoff and which
plaintiff purchased was not definitively established. Plaintiff reported that on the day of his
arrest he bought two boxes of steaks and one of turkey, for a total of $75. Popoff said the total
value of the three boxes of meat he provided for the undercover operation was $350.
Additionally, Jacques stated that he had sold three boxes of meat stolen from Popoff to plaintiff
earlier for $275. Plaintiff told Lanning that approximately a month before his arrest he
purchased four or five boxes of steak for $40 a box. When he was arrested, plaintiff provided
Lanning with four cases of meat from his freezer that he had purchased from Jacques.

        According to Popoff, his informant thought that plaintiff purchased the stolen meat on
four or five occasions. Popoff estimated from information from his manager and prep cook that
the stolen food was worth between $500 and $1,000 for each instance, or a total of $4,000 to
$10,000. Swanson thought that the value of the meat, according to Popoff’s report, was “into the
thousands,” as high as $10,000, but that amount could not be demonstrated. Pickell stated that
he was not involved in determining the amount of restitution. Bograkos said that he never
learned of a specific dollar amount. Thus, the $75 figure was the black market value of the meat
stolen during the sting operation; it had a much higher market value. Additionally, there were
additional purchases of stolen meat with varying black market and retail values. But, in sum, it
is disingenuous to suggest that plaintiff paid $1,800 for $75 worth of meat or that the case would
not have been prosecuted due to the amount plaintiff paid for his most recent purchase.

                               II. UNDERSHERIFF SWANSON

       Plaintiff next argues that the trial court erred by ruling that Swanson was entitled to
individual governmental immunity. In respect to an intentional tort, lower level governmental
employees can demonstrate entitlement to individual governmental immunity by showing the
following:

               (a) The acts were undertaken during the course of employment and the
       employee was acting, or reasonably believed that he was acting, within the scope
       of his authority,

              (b) the acts were undertaken in good faith, or were not undertaken with
       malice, and


                                                -5-
              (c) the acts were discretionary, as opposed to ministerial. [Odom, 482
Mich. at 480.]

The commission of an intentional tort is not the exercise or discharge of a governmental
function. Moore v Detroit, 128 Mich. App. 491, 497; 340 NW2d 640 (1983).

        As discussed above, investigating the criminal activity of purchasing stolen meat from
Starlite and Popoff and resolving the investigation with the payment of restitution was within
Swanson’s authority. Plaintiff does not argue that resolving the case with restitution was a
ministerial task. Plaintiff argues that Swanson did not act in good faith when speaking with
plaintiff about restitution. Plaintiff recalled that he invited Swanson to speak with him at his
restaurant, and Swanson told him that Starlite could not wait for him to not agree to pay a
settlement. According to plaintiff, Swanson said that Starlite wanted to “bury” him, so that he
“will never see the daylight,” and that he was facing prison time and “he” knows the judges, the
sheriff, and the prosecutor. Plaintiff said that Swanson asked him to pay $5,000 to make the
incident go away, but plaintiff refused. Plaintiff reported that Swanson then called Popoff and
lowered the requested amount to $3,000, after which plaintiff offered, or agreed to, the $1,800
that was accepted. Plaintiff said that after he paid the money, Swanson told him that the owner
of Starlite did not want to hurt him. Plaintiff recalled that he signed a receipt that Popoff also
signed documenting the transaction.

        By contrast, Swanson denied that he threatened plaintiff with prison during their
conversation, characterizing it as cordial and factual. He said he informed plaintiff that Popoff
did not wish to prosecute; he wanted to resolve the case with restitution. Swanson said that he
did not recall what amounts were discussed, other than plaintiff’s offering $1,500, but he knew
that the lowest amount that Popoff would accept was $1,800. Popoff stated that $1,800 was his
settlement amount because plaintiff had $600 worth of Popoff’s steaks in his freezer, and his
attorney told him that he could seek treble damages. Popoff recalled Swanson’s informing him
of plaintiff’s $1,500 offer, which he declined. Swanson reported that plaintiff provided cash that
he documented and gave to Popoff. Popoff reported that he collected the $1,800 from the
Sheriff’s Department.

        Plaintiff argues that Swanson was not acting in good faith to demand $5,000 for $75 of
meat and while threatening jail time when he knew that the case would not be prosecuted. But as
discussed above, the decision to decline an arrest warrant was made after the restitution payment
because the parties had agreed on restitution. Until the case was resolved with restitution, the
status of plaintiff’s prosecution was not determined, and Swanson could fairly inform plaintiff
that prosecution was a possibility. Further, as discussed, no value of the meat stolen was
definitively determined. Thus, the potential amount of restitution varied during negotiations, but
Popoff ultimately determined a dollar figure to which plaintiff agreed. The evidence indicated
that Popoff and his attorney together determined the restitution amount. Plaintiff agreed then
agreed to that amount; it was not based on Swanson’s actions.

                                   III. GENESEE COUNTY

       Plaintiff also argues that the trial court erred by ruling that Genesee County was entitled
to governmental immunity. The governmental tort liability act (GTLA), MCL 691.1401 et seq.,

                                               -6-
grants immunity from tort liability to the state, as well its agencies, when they are engaged in the
exercise of a governmental function, except where the Legislature has expressly granted an
exception. MCL 691.1407(1).3 In this case, Genesee County was not engaged in any of the
functions that are exempted from immunity. Therefore, Genesee County was immune from
liability because there is no statutory exception applicable to the instant facts, and plaintiff did
not plead facts in avoidance of immunity. Odom, 482 Mich. at 478-480.

         Plaintiff argues that Genesee County was not engaged in a governmental function when it
was collecting a debt for Popoff from plaintiff. “In determining whether a particular activity
constitutes a governmental function, the focus is on the precise activity giving rise to plaintiff’s
claim rather than on the entity’s overall or principal operation.” Everett v Saginaw Co, 123 Mich
App 411, 414; 333 NW2d 301 (1983). Nonetheless, “to use anything other than the general
activity standard would all but subvert the broad grant of governmental immunity intended by
the Legislature [because i]t would be difficult to characterize any tortious act that is a
governmental function.” Payton v Detroit, 211 Mich. App. 375, 392; 536 NW2d 233 (1995)
(quotation marks and citation omitted). Governmental immunity is differentiated from the
immunity given to individuals in that the immunity granted by the GTLA to a governmental
entity is based upon the general nature of the activity of its employees, rather than the specific
conduct of its employees. Id. at 392. Thus, “[t]o determine whether a governmental agency is
engaged in a governmental function, the focus must be on the general activity, not the specific
conduct involved at the time of the tort.” Pardon v Finkel, 213 Mich. App. 643, 649; 540 NW2d
774 (1995). In this case, Genesee County was engaged in the governmental function of law
enforcement, and, as discussed, the activity of law enforcement includes investigating suspected
crimes and resolving those investigations. Additionally, governmental entities are immune from
liability for the torts of its employees when they are engaged in the exercise of a governmental
function, except where the Legislature has expressly granted an exception to immunity.
Although “there is no exception in the governmental immunity statute for intentional torts[,]”
Payton, 211 Mich. App. at 392, as discussed above, Genesee County was engaged in a
governmental function at the time of the alleged intentional torts of its employees. See id. at 393
(concluding that a governmental unit was entitled to immunity “because it cannot be held liable
for the intentional torts of its employees”).

                                       IV. CONCLUSION

        Because we conclude that the trial court did not err by granting summary disposition to
Pickell, Swanson, and Genesee County pursuant to MCR 2.116(C)(7) as they were entitled to




3
  “The statutory exceptions to the governmental immunity provided to the state and its agencies
are the highway exception, MCL 691.1402; the motor-vehicle exception, MCL 691.1405; the
public-building exception, MCL 691.1406; the proprietary-function exception, MCL 691.1413;
the governmental-hospital exception, MCL 691.1407(4); and the sewage-disposal-system-event
exception, MCL 691.1417(2) and (3).” Odom, 482 Mich. at 478 n 62.


                                                -7-
governmental immunity, we do not reach the issue of whether the trial court also properly
granted summary disposition pursuant to MCR 2.116(C)(8).

      We affirm.

                                                      /s/ Deborah A. Servitto
                                                      /s/ Jane E. Markey




                                           -8-